      Case 1:20-cv-03496-LMM-JSA Document 1 Filed 08/24/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


Kandice Green,                               Case No.:

                 Plaintiff,

      vs.                                    COMPLAINT

General Revenue Corporation,
a foreign profit corporation,                JURY TRIAL DEMAND

                 Defendant.




      NOW COMES THE PLAINTIFF, KANDICE GREEN, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Atlanta, Fulton County, Georgia.

   3. Venue is proper in the Northern District of Georgia, Atlanta Division.
   Case 1:20-cv-03496-LMM-JSA Document 1 Filed 08/24/20 Page 2 of 5




                                  PARTIES

4. Plaintiff is a natural person residing in City of Atlanta, Fulton County,

   Georgia.

5. The Defendant to this lawsuit is General Revenue Corporation which is a

   foreign profit corporation that conducts business in the State of Georgia.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Strayer University in the amount of $4,766.00 (the “alleged

   Debt”).

7. Plaintiff disputes the alleged Debt.

8. On April 6, 2020, Plaintiff obtained her Trans Union and Equifax credit

   disclosures and noticed Defendant reporting the alleged Debt.

9. On or about April 9, 2020, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On June 17, 2020, Plaintiff obtained her Trans Union and Equifax credit

   disclosures and noticed Defendant last reported the tradeline reflected by the

   alleged Debt to June 1, 2020 and failed or refused to flag its trade line as

   disputed, in violation of the FDCPA.

11.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.
   Case 1:20-cv-03496-LMM-JSA Document 1 Filed 08/24/20 Page 3 of 5




12.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

13.Defendant’s inaction to have its trade line on Plaintiff’s credit report flagged

   as disputed was either negligent or willful.

14.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

15.Plaintiff reincorporates the preceding allegations by reference.

16.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).

19.Defendant's foregoing acts in attempting to collect this alleged debt violated

   15 U.S.C. §1692e(8) of the FDCPA by communicating to any person credit
      Case 1:20-cv-03496-LMM-JSA Document 1 Filed 08/24/20 Page 4 of 5




      information, which is known to be false or should be known to be false,

      including failure to report a disputed debt as disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   21.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

DATED: August 24, 2020


                                              By: /s/ Matthew Landreau
                                              Matthew Landreau
                                              Bar Number 301329
Case 1:20-cv-03496-LMM-JSA Document 1 Filed 08/24/20 Page 5 of 5




                                  22142 West Nine Mile Road
                                  Southfield, MI 48033
                                  Telephone: (248) 353-2882
                                  Facsimile: (248) 353-4840
                                  E-Mail: matt@crlam.com
                                  Attorneys for Plaintiff,
                                  Kandice Green
